ORDER
The petition of the relators in the above entitled and numbered case having been duly considered,
It is ordered that a writ of certiorari issue herein, directing the Honorable Harwell L. Allen, Judge ad hoc of the 9th Judicial" District Court for the Parish of Rapides, to transmit to the Supreme Court of Louisiana, on or before the fifteenth day of October, 1970, the record in duplicate, or a certified copy of the record in duplicate, of the proceedings complained of by the relators herein, to the end that the validity of said proceedings may be ascertained.
It is further ordered that the aforesaid Judge of said Court and the respondent through its attorney shall show cause, in this court, on the date aforesaid, at 11 o’clock A.M., why the relief prayed for in the petition of the relator should not be granted.